DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16th, 2020 has been entered.

Allowable Subject Matter
Claims 7, 9-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claimed processes with specificity.
As to claim 7, the closest prior art reference of record is U.S. Patent No. 5,100,582 to Bhattacharyya.  Instant claim 7 has been amended to require the copolymer to be in solution in a non-polar solvent.  Bhattacharyya in view of the prior art of record does not suggest this combination to a person having ordinary skill in the art.  At the time of the invention, it would not have been obvious for a person having ordinary skill in the art to arrive at this combination since Bhattacharyya’s polymer appears to be water soluble (Bhattacharyya 1:55-60) and there is no teaching or suggestion in the prior art of record to disperse a water-soluble polymer in a non-polar solvent as claimed.  
As to claim 15, the present claimed range has been amended to be substantially higher than the maximum amount envisioned by Bhattacharyya (Bhattacharyya 4:30-35) and it would require a teaching away from Bhattacharyya to arrive at the claimed copolymer ppm concentration in Bhattacharyya.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767